Detailed Action
This Office action responds to the election filed
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of species A1, B1, and C2 in the reply filed on 7/27/2022 is acknowledged.  The traversal is on the ground(s) that no serious burden exists in examination of species A1, A5, and A7. This is not found persuasive because as the figures and sections of the specification show, the species have mutually exclusive characteristics (example: input/output wiring pattern configuration). As stated in MPEP 808.02, a serious burden is present when there is C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. The requirement is still deemed proper and is therefore made FINAL.
Claims 10, 14, 16, 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/27/2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing a semiconductor device.  However, the inventive concept is directed to input/output circuitry, as cited in claim 1, line 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 (and dependent claims 12-13 dependent therefrom), 18 (and dependent claim 19 dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the input/output pins" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  More specifically, the limitation recites a plurality of pins, while line 8 only recites a singular pin.  For the sake of compact prosecution, claim 11 is interpreted in the instant Office action as follows: “the input/output pins” in line 10 and “an input/output pin” are referring to the plurality of pins illustrated in Fig. 8.  This interpretation is to be confirmed by applicant in the next office action.
Regarding claim 18, “at least one of wiring patterns” in line 13 is unclear as to whether it is referring to the input/output wiring pattern recited in line 10 or some other wiring pattern. For the sake of compact prosecution, claim 18 is interpreted in the instant Office action as follows: “at least one of wiring patterns” is interpreted as referring to the input/output wiring pattern recited in line 10. This interpretation is to be confirmed by applicant in next office action.
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 11-13, 15, 17, and 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 1-9 is the inclusion of the limitation each of the plurality of input/output areas includes a first circuit area and a second circuit area, the first circuit area includes the electrostatic discharge protection circuit, the second circuit area includes the logic circuit, the input/output pins of the first input/output area are in the first circuit area of the first input/output area, and the input/output pins of the second input/output area are in the second circuit area of the second input/output area in combination with the other limitations in the claim.  Prior art of record teaches first and second input/output areas, however, the prior art was not found to teach or render obvious the claimed electrostatic discharge protection circuit and logic circuit configuration in combination with all other limitations in claim 1.
The primary reason for the allowable subject matter of claims 11-13, 15, 17 is the inclusion of the limitation the plurality of input/output areas include a first input/output area and a second input/output area, a distance between the input/output wiring pattern and the input/output pin in the first input/output area is a first distance, a distance between the input/output wiring pattern and the input/output pin in the second input/output area is a second distance, and the second distance is different from the first distance in combination with the other limitations in the claim.  Prior art of record teaches input/output wiring patterns, however, the prior art was not found to teach or render obvious the claimed relative distances in combination with all other limitations in claim 11.
The primary reason for the allowable subject matter of claims 18-19 is the inclusion of the limitation wherein each of the plurality of input/output areas includes a logic circuit area and a protection circuit area, the logic circuit area includes an input/output wiring pattern connected to the core region, the protection circuit area is connected to at least one of the plurality of bumps, and in at least one of the plurality of input/output areas, at least one of wiring patterns connecting at least one of the plurality of bumps and the protection circuit area traverses a boundary between the logic circuit area and the protection circuit area in combination with the other limitations in the claim.  Prior art of record teaches protection circuit areas and logic circuit areas, however, the prior art was not found to teach or render obvious the claimed circuit and wiring configuration in combination with all other limitations in claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eisenstadt (US 20110260318 A1) discloses a semiconductor device but fails to teach logic and electrostatic discharge protection circuits with the claimed configuration of claim 1; input/output areas with the claimed wiring pattern configuration in combination with all other limitations of claim 11; logic and protection circuit areas in combination with the claimed configuration of claim 18.
Matsuoka (US 7872283 B2) discloses input/output areas but fails to teach logic and electrostatic discharge protection circuits with the claimed configuration of claim 1; input/output areas with the claimed wiring pattern configuration in combination with all other limitations of claim 11; logic and protection circuit areas in combination with the claimed configuration of claim 18.
Eisenstadt (US 7080341 B2) discloses a semiconductor device but fails to teach logic and electrostatic discharge protection circuits with the claimed configuration of claim 1; input/output areas with the claimed wiring pattern configuration in combination with all other limitations of claim 11; logic and protection circuit areas in combination with the claimed configuration of claim 18.
Ho (US 20190363060 A1) discloses input/output areas but fails to teach logic and electrostatic discharge protection circuits with the claimed configuration of claim 1; input/output areas with the claimed wiring pattern configuration in combination with all other limitations of claim 11; logic and protection circuit areas in combination with the claimed configuration of claim 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817    

/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814